Citation Nr: 0106689	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-20 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

3.  Entitlement to an increased evaluation for dysthymia, 
currently evaluated as 30 percent disabling.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

This decision will address the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for PTSD.  The remaining 
issues will be addressed in the remand that follows the 
decision.  

In May 1970, the RO denied service connection for a bilateral 
knee disability.  There is nothing in the record to indicate 
that notice of this decision was sent to the veteran.  
Therefore, the Board will adjudicate this issue on a de novo 
basis.  

In April 1998, the Board denied service connection for PTSD.  
That decision is final.  The veteran has attempted to reopen 
his claim, and this appeal ensued after the RO found that no 
new and material evidence had been received to reopen the 
claim.  

In July 2000, the veteran appeared before the undersigned 
member of the Board and gave testimony in support of his 
claim.  


FINDINGS OF FACT

1.  In April 1998, the Board denied service connection for 
PTSD.  That decision is final.  

2.  Evidence received since the April 1998 Board decision 
includes evidence that is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection.



CONCLUSION OF LAW

Evidence submitted since the April 1998 Board decision is new 
and material evidence; the claim of service connection is 
reopened. 38 U.S.C.A. §§ 1131, 5108, 7104 (West 1991); 38 
C.F.R. §§ 3.156, 3.303, 20.1100, 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has provided new and material 
evidence to reopen his claim of entitlement to service 
connection for PTSD.  Service connection for PTSD was last 
denied by the Board in an April 1998 decision, which is final 
as to that claim based on the evidence then of record. See 38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2000).

However, the veteran may reopen his claim by submitting new 
and material evidence. 38 U.S.C.A. § 5008 (West 1991).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2000).  

The specified basis for a final disallowance of the claim in 
this case was that the veteran did not have a diagnosis of 
PTSD, that he did not have verified stressors and that there 
was no evidence linking a claimed PTSD with service, other 
than the veteran's own contentions.   

The Board, in its April 1998 decision, denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
evidence considered at that time consisted of the veteran's 
service medical records (SMRs), and VA medical records.  The 
VA records, dated from 1970 showed various diagnoses for 
nervous disability, including traumatic neurosis, depression 
and adjustment and personality disorders.  (The record 
revealed that the veteran was service-connected for traumatic 
neurosis in May 1970.)  A January 1994 VA examination report 
was noted to provide a provisional diagnosis of PTSD.  

A May 1995 VA examiner diagnosed chronic dysthymia.  (In 
August 1995, the veteran's service-connected traumatic 
neurosis was recharacterized as dysthymia and a 10 percent 
evaluation was assigned.)  The Board denied the veteran's 
claim for PTSD, finding that there were no verified 
stressors, and no link showing any current diagnosis of PTSD 
was related to a claimed in service stressor.  It was 
reported that the only evidence submitted in the claim was 
the veteran's own unsubstantiated statements.  

The evidence added since April 1998 decision includes hearing 
testimony, a videotape, and a November 1999 letter from a 
private examiner.  The Board finds that the letter from the 
private examiner is new and material, and is sufficient to 
reopen the veteran's claim.  In that correspondence, the 
physician noted that he had been treating the veteran since 
1995.  It was opined that there was a reasonable possibility 
that the veteran's experiences in Vietnam contributed to his 
PTSD.  It was stated that the examiner had reason to believe 
that the veteran had a diagnosis of PTSD, that certainly 
arose out of his combat duty.  

The evidence received since April 1998 decision includes 
evidence not previously of record, which address pertinent 
issues as to the presence and etiology of the veteran's 
claimed PTSD.  This evidence bears directly and substantially 
on the issue of whether the veteran has PTSD related to 
service.  This evidence is not wholly cumulative or redundant 
and provides a more complete picture as to the etiology of 
the veteran's claimed PTSD.  As such, the new evidence is 
sufficiently significant to the issue in this case that it 
must be considered in order to fairly decide the merits of 
the claim.  The additional evidence is therefore new and 
material, and the claim must be reopened and considered based 
on all the evidence of record.  



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  



Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 
3.303(a). Service connection requires a finding that there is 
a current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The veteran seeks service connection for PTSD as well as for 
a bilateral knee disability.  He also argues that an 
increased evaluation is warranted for his service-connected 
dysthymia, currently evaluated as 30 percent disabling.  

The record shows that the veteran was examined by VA for 
mental disorders in March 1999.  The examination report 
appears to be incomplete.  The Board notes that the report 
does not contain any diagnoses, and that the third page of 
the report indicates that the report was continued on the 
next page, while no additional pages were included in the 
claims file.  

The veteran has not undergone a VA examination for his 
bilateral knee claim.  The Board notes that a private 
examiner opined in a November 1999 statement that the veteran 
was involved in an automobile accident in 1965 during 
service, and that it was certainly possible that this 
contributed to his osteoarthritic process now in evidence in 
his knees.  

In determining whether an injury or disease was incurred or 
aggravated in service, the evidence in support of the 
veteran's claim is evaluated based on the places, types, and 
circumstances of service, as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 C.F.R.  §§ 3.303(a), 3.304 
(2000).
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (2000).  An award 
of service connection for PTSD requires that a current 
diagnosis be established which conforms to the Diagnostic and 
Statistical Manual of Mental Disorders (3rd ed., rev. 1987) 
(DSM-III-R) of the American Psychiatric Association.  38 
C.F.R. § 4.126 (1992).  An essential prerequisite for a 
diagnosis of PTSD is that there has been a verifiable 
"stressor," which is defined as a life-threatening 
circumstance or other event that is outside the range of 
usual human experience and that would be markedly distressing 
to almost anyone.  Where the stressor or stressors in 
question are noncombat related, available service records 
must support, that is, must not contradict, the veteran's lay 
testimony concerning his noncombat-related stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  If the claimed stressor is 
not combat-related, the veteran's lay testimony regarding 
inservice stressors is insufficient to establish occurrence 
of stressor and must be corroborated by credible supporting 
evidence but there is no requirement that corroboration only 
be found in the service records.  Id.

Where the record before the Board is inadequate to render a 
fully informed decision on the issue of service connection, a 
remand to the RO is required to fulfill the statutory duty to 
assist. Ascherl v. Brown, 4 Vet. App. 371, 377-78 (1993).

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:

     1.  The RO should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
nervous problems any time since service, 
and for his bilateral knee complaints 
since service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, which are not currently of 
record.  The RO should also attempt to 
find any additional pages for the 
veteran's March 1999 VA mental disorders 
examination and associate any pages found 
with the claims file.  If after making 
reasonable efforts, the RO is unable to 
obtain all of the relevant records so 
sought, the RO must provide the veteran 
with written notification that it was 
unable to obtain records with respect to 
the claim.  Such notification must be in 
compliance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  A copy of 
the notice must be associated with the 
claims file.  

2.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of events 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  The veteran should 
be advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.  

3.  When any additional information is 
obtained, the RO should review the file 
and prepare a summary of all the claimed 
stressors.  This summary, together with a 
copy of the DD 214, and all associated 
documents, should be sent to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR).  They should 
be requested to provide any information 
that might corroborate the veteran's 
alleged stressors.   

4.  Then the RO should arrange for the 
veteran to be examined by a board 
certified psychiatrist, if available, to 
evaluate the veteran's psychiatric 
disorder(s), and to determine the 
diagnosis of all psychiatric disorders 
that are present.  If more than one 
disability is found, the symptoms 
attributable to each disability must be 
noted.  

As to the issue of PTSD, the RO must 
specify for the examiner, the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms and, whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
The examination report should reflect 
review of pertinent material in the 
claims folder. The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and the one or more of the 
inservice stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, should be accomplished.  The 
claims folder, or copies of all pertinent 
records, as well as a copy of this 
remand, must be made available to the 
examiners for review prior to, and 
during, the examination.  

The examiner should also evaluate the 
veteran's service connected dysthymia, 
and indicate what symptoms are the result 
of this disability.  The severity of 
disability due to dysthymia should be 
identified and evaluated separate from 
any disability due to any other, non-
service- connected mental disorders 
found.  The claims folder must be made 
available to the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
All indicated tests must be conducted, 
and the findings of the examiner must 
address the presence or absence of the 
manifestations described in the rating 
criteria with respect to impairment due 
to dysthymia.  The examiner should 
comment upon whether dysthymia is 
currently a viable diagnosis and/or 
whether symptomatology from this disorder 
are manifestations of any other 
psychiatric diagnosis rendered.  Reasons 
for any conclusions reached should be set 
forth. The examiner should also provide 
an opinion on the degree of social and 
industrial impairment due to the service-
connected dysthymia, should assign a 
numerical score on the GAF Scale and 
include an explanation of the numerical 
score assigned, and should estimate, if 
feasible, the proportion of the global 
disability which is attributable to 
dysthymia. 

5.  The veteran should then be afforded a 
comprehensive VA examination by a board-
certified orthopedist, if available, to 
determine the current manifestations of 
his bilateral knee complaints.  The 
claims folder and a separate copy of this 
remand must be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
The examiner must examine the veteran and 
review the claims folder.  Any indicated 
studies should be performed, including X-
rays.  The veteran's history, current 
complaints, and examination findings must 
be reported in detail by the examiner.  
The examiner should indicate the etiology 
of any knee disability found, to include 
whether any disability found is at least 
as likely as not related to the veteran's 
service.  The report of examination 
should include the complete rationale for 
all opinions expressed.   

All findings should be reported in detail 
and the foundation for all conclusions 
should be clearly set forth.  A 
comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder.  

6.  The RO should inform the veteran of 
the importance of a VA examination for 
his claims and of, the potential 
consequences of his failure to appear 
under 38 C.F.R. § 3.655 (2000).  
Notification of the examination date 
should also be documented in the claims 
folder.

7.  The RO should then review the 
examination report(s). If not responsive 
to the Board's instructions, such should 
be amended by the examiners.  38 C.F.R. § 
4.2 (2000); see also Stegall v. West, 11 
Vet. App. 268 (1998).   

8. After undertaking any additional 
development deemed appropriate by the RO, 
the RO should re-adjudicate the issues in 
appellate status.  The service connection 
issues must be considered on a de novo 
basis, considering all of the evidence of 
record.  





The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  If the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals
	

 



